On Application for Rehearing.
PER CURIAM.
Defendant-appellant in its application for rehearing points out that its appeal was taken to this court because the amount claimed as damages by the plaintiff-appellee was in excess of our minimum appellate jurisdictional amount of $2,000, and it contends that, since we found the amount *692claimed by the plaintiff to be highly exaggerated and accordingly transferred the appeal to , the Court of Appeal, we were in error *in assessing applicant with the costs of appeal in the Supreme Court.
We are of the opinion that there is merit in applicant’s contention, and we have therefore .concluded to assess the costs of appeal in this court to plaintiff-appellee. In all other respects our former decree is to remain in full force and effect.
Rehearing denied.